DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Lebens (reg. # 38221) on 4/22/2021.
The application has been amended as follows: 
Claim 4 (Amended): The method of claim 3, further comprising the steps of: (m) before step (h), repeating steps (e) and (g) through (i) for the second and third point clouds; and (n) determining how well each object matches each of the other objects.
Claim 10 (Amended): The method of claim 4 wherein steps (e), (g), (I) and (n) are accomplished by performing logical AND functions between arrays and counting true results.
Claim 11 (Amended): The method of claim 6 wherein steps (e), (g), and (r) are accomplished by performing logical AND functions between arrays and counting true results.
Claim 17 (Amended): Apparatus for comparing point cloud data for objects comprising: means for uploading into computer memory a first analog point cloud representing a first .
Claim 18 (Amended): The apparatus of claim 17 wherein the processor is further configured to display response values on the user display and to accept user input to select the comparison response value.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means for uploading into computer memory a first analog point cloud" in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: as with all computing, the I/O vs memory (RAM or GPU) balance comes into play as far as optimizing speed overall which includes loading up array space into processor memory (Pg. 5, lines 10-12). If applicant wishes to provide further explanation or dispute the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a processor configured to accomplish" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Parallel processing aspects are similar: Parallel processes divide up the memory that is shared to lightweight processes. The less memory you use to represent an speed up computation since you are able to use more of the available kernel threads (Pg. 5, lines 15-19). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: “Multi-resolution ICP for the Efficient Registration of Point Clouds based on Octrees” by Vlaminck et al. and Kato et al. (US 2020/0273211 A1) appear to be the closest prior arts on record. The prior arts of record do not teach certain distinguishing features as described below in reference to independent claims 1 and 17:
Regarding independent claim 1, the prior art Vlaminck et al. discloses, the method for comparing point cloud data for objects comprising the steps of: (a) selecting a first analog point 
(b) azimuth aligning the first and second point clouds (Pg. 336, algorithm 1: two point clouds are aligned, in which step 1 shows an alignment function with a rotation component R (i.e. azimuth alignment); 
(c) after step (b) translation aligning the first and second point clouds (Pg. 336, algorithm 1: two point clouds are aligned, in which step 1 shows an alignment function with a translation component t (i.e. translation alignment).
Vlaminck et al. also teaches, (e) comparing the logical arrays generated in step (d) and generating a first-resolution comparison response value (Pg. 336, first paragraph under “3.2.2 Finding approximate closest points”: in order to determine corresponding pairs, we adopt the principle of approximate closest points. Moreover, we use mutual closest point pairs, i.e. we consider two points matching as both the source point is the closest point to the target point and vice versa; Pg. 336, “3.2.2 Finding approximate closest points”: steps 1 and 2 outline the approximate closest point correspondences at resolution level ri; Pg. 336: right hand column of “3.2.3 Octree-based registration algorithm: next, using these two new point clouds, the closest point pairs are determined as explained in the previous section. However, it can still happen i, the error signifies that the points do not match (i.e. 0 of a logical array). Also, the weight assigned to each pair represents the comparison value (i.e. determining corresponding pairs));
 g) comparing the logical arrays generated in step (f) and generating a second-resolution comparison response value (Pg. 336, first paragraph under “3.2.2 Finding approximate closest points”: in order to determine corresponding pairs, we adopt the principle of approximate closest points. Moreover, we use mutual closest point pairs, i.e. we consider two points matching as both the source point is the closest point to the target point and vice versa; Pg. 336, “3.2.2 Finding approximate closest points”: steps 1 and 2 outline the approximate closest point correspondences at resolution level ri; Pg. 336: right hand column of “3.2.3 Octree-based registration algorithm: next, using these two new point clouds, the closest point pairs are determined as explained in the previous section. However, it can still happen that some of these closest points are bad corresponding pairs and are hence acting as outliers. Therefore, the reject function will check if the surface normal is sufficiently close, i.e. if the angle between the two vectors is small. Based on the feature representations (including the normal vectors), a weight is assigned for each corresponding pair based on the distance in feature space. Finally, the error metric presented in 1 is minimized using these weights; Note: when comparing the i (i.e. a first resolution, second resolution), the error signifies that the points do not match (i.e. 0 of a logical array). Also, the weight assigned to each pair represents the comparison value (i.e. determining corresponding pairs)).
The prior art Kato et al. (US 2020/0273211 A1) discloses, (d) generating regularly spaced logical arrays at a first resolution based upon the first and second point clouds (Para. 0097: the bit string indicates that a point exists in the region corresponding to the bit having the value "1" among the eight divided regions (or indicates that any point does not exist in the regions corresponding to the bits having the value "0"); A of Fig. 2: resolution is increased one stage; Note: a first resolution is the first stage (i.e. step size n)). 
Prior art Kato et al. also discloses, (f) generating regularly spaced logical arrays at a second resolution based upon the first and second point clouds (Para. 0097: the bit string indicates that a point exists in the region corresponding to the bit having the value "1" among the eight divided regions (or indicates that any point does not exist in the regions corresponding to the bits having the value "0"); A of Fig. 2: resolution is increased one stage; Note: a second resolution can be selected by changing the resolution stage (i.e. step size n)).
However, the cited references do not teach or fairly suggest the combination of claimed elements, such as, (h) selecting one of the comparison response values; and (i) generating a comparison result for the first object and the second object based upon the selected response value, in all of the claimed limitations as set forth in independent claim 1. 
Dependent claims 2-16 are allowed for the same reasons as set forth above.
Regarding independent claim 17, the prior art "Multi-resolution ICP for the Efficient Registration of Point Clouds based on Octrees" by Vlaminck et al. discloses, apparatus for 
a user display (Pg. 336, first paragraph under “4 Experimental results: all of the experiments were conducted on a laptop computer; Note: the laptop computer screen serves as a display); and a processor configured to accomplish (Pg. 336, first paragraph under “4 Experimental results: all of the experiments were conducted on a laptop computer with an Intel Core i7-4712HQ, 2.30Ghz CPU inside and 16GB RAM; Note: the CPU is a processor that carries out the instructions (i.e. algorithm 1) stored in the memory) - azimuth aligning the first and second point clouds (Pg. 336, algorithm 1: two point clouds are aligned, in which step 1 shows an alignment function with a rotation component R (i.e. azimuth alignment); 
quantizing the first and second point clouds (Fig 1: multiresolution scheme in which the voxel size differs for each resolution level; Pg. 36, algorithm 1: step 3 includes multiple resolutions (i.e. each resolution ri); Note: each resolution level ri (i.e. quantization level) consists of the spatial distribution (i.e. density) of the point clouds); 

Vlaminck et al. also discloses, comparing logical arrays based on the first point cloud to logical arrays based on the second point cloud at various resolutions and generating response values at the various resolutions (Pg. 336, first paragraph under “3.2.2 Finding approximate closest points”: in order to determine corresponding pairs, we adopt the principle of approximate closest points. Moreover, we use mutual closest point pairs, i.e. we consider two points matching as both the source point is the closest point to the target point and vice versa; Pg. 336, “3.2.2 Finding approximate closest points”: steps 1 and 2 outline the approximate closest point correspondences at resolution level ri; Pg. 336: right hand column of “3.2.3 Octree-based registration algorithm: next, using these two new point clouds, the closest point pairs are determined as explained in the previous section. However, it can still happen that some of these closest points are bad corresponding pairs and are hence acting as outliers. Therefore, the reject function will check if the surface normal is sufficiently close, i.e. if the angle between the two vectors is small. Based on the feature representations (including the normal vectors), a weight is assigned for each corresponding pair based on the distance in feature space. Finally, the error metric presented in 1 is minimized using these weights; Note: when comparing the point clouds at different resolutions ri (i.e. a first resolution, second resolution), the error signifies that the points do not match (i.e. 0 of a logical array). Also, the weight assigned to each pair represents the comparison value (i.e. determining corresponding pairs)).

However, the cited references do not teach or fairly suggest the combination of claimed elements, such as, selecting a comparison response value; and generating a comparison result for the first object and the second object based upon the selected response value, in all of the claimed limitations as set forth in independent claim 17.
Dependent claim 18 is allowed for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (CN 105844602 A, see attached machine translation) teaches, the method converts discrete point cloud rules into binary 3D volume element data, respectively valuates 1 and 0 for volume elements corresponding to existence and nonexistence of laser points in the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/Primary Examiner, Art Unit 2664